Present:    All the Justices

CRAIG RICHARDSON

v.   Record No. 980324      OPINION BY JUSTICE ELIZABETH B. LACY
                                          January 8, 1999
VALERIE BRAXTON-BAILEY

           FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                      Theodore J. Markow, Judge

      Valerie Braxton-Bailey filed a motion for judgment

against Craig Richardson seeking $60,000 for injuries that she

allegedly sustained in an automobile accident caused by

Richardson's negligence.    Following a jury trial, the trial

court set aside a $3,265 verdict in favor of Braxton-Bailey,

finding it "inconsistent with the law and the evidence," and

the case was retried on the issue of damages only.    The second

trial resulted in a jury verdict of $1,270, which the trial

court also set aside as "contrary to the evidence and law" and

"inadequate as a matter of law."    Following a third trial on

damages alone, the trial court entered judgment on a jury

verdict in the amount of $35,000.    Richardson appealed,

asserting that the first two verdicts were not inadequate as a

matter of law and that the third verdict was excessive as a

matter of law.    We will reverse the judgment of the trial

court because we conclude that the trial court erred in

setting aside the first verdict.
     In reviewing the trial court's action in setting aside

the jury verdict of $3,265, we apply the following familiar

principles:   (1) the amount of a verdict is within the jury's

discretion, and when arrived at upon competent and proper

instructions, is inviolate, Taylor v. Maritime Overseas Corp.,

224 Va. 562, 567, 299 S.E.2d 340, 343 (1983); (2) when

evaluating the amount of the jury verdict, all reasonable

inferences must be drawn in favor of the verdict rendered,

Hall v. Hall, 240 Va. 360, 363, 397 S.E.2d 829, 831 (1990);

and (3) if, based on the evidence, the jury was entitled to

believe that only a portion of the damages claimed were

reasonably related to the accident, then the verdict cannot be

set aside by the trial court as inadequate as a matter of law,

Brown v. Huddleston, 213 Va. 146, 147, 191 S.E.2d 234, 235

(1972).

     Braxton-Bailey was injured when Richardson failed to stop

at a red traffic signal, and his vehicle hit the rear

passenger side of Braxton-Bailey's vehicle.   The impact spun

her vehicle around, causing a flat rear tire.   There was no

other damage to her vehicle.

     The day after the accident, Braxton-Bailey, complaining

of soreness in her neck, shoulder blades, right wrist, and

right arm, went to see Dr. Leon J. Brown, Jr., a doctor

recommended by her attorney.   Dr. Brown testified that


                                2
Braxton-Bailey's injuries were caused by the accident. He also

testified that there were no objective symptoms of her

injuries and that his diagnosis was based solely on what

Braxton-Bailey told him.    The injuries were muscular in

nature, did not involve nerve damage, and were not permanent.

Dr. Brown treated Braxton-Bailey with prescribed exercises,

heat packs, anti-inflammatory medication and electric

stimulation over the course of six weeks.    Braxton-Bailey

introduced medical bills of $1,225 for Dr. Brown's services

and $45.59 for prescription medications.

     Dr. Brown testified that he initially anticipated that

Braxton-Bailey could return to her work as a teacher

approximately two weeks after the accident, but that

"additional problems" prevented her from doing so.    He

testified that "on several occasions we tried to get her back

to work," but that she did not finally return to work until

five weeks after the accident.    Braxton-Bailey asserted that

she incurred $5,905.20 in lost wages.

     The jury's verdict of $3,265 was clearly less than the

approximately $7,200 in special damages claimed by Braxton-

Bailey. *   In setting aside the verdict on the basis that it was


     *
       Counsel for Richardson stipulated that the amounts
claimed by Braxton-Bailey were incurred subsequent to the
accident; however, the record does not support the conclusion,
asserted by Braxton-Bailey, that Richardson's counsel agreed

                                 3
"inconsistent with the evidence and law," the trial court did

not disagree with the jury's obvious conclusion that only a

portion of Braxton-Bailey's damages were reasonably related to

the accident.   The trial court's action was based on its

belief that the amount awarded reflected "an award of the

medical expenses and two of the five weeks claimed for lost

wages" and that the jury thus made "[n]o allowance" for the

other damage elements such as pain, suffering, and

inconvenience which were contained in the jury instructions.

The trial court erred in setting aside the verdict based on

this assumption.

     When the evidence permits a jury to conclude that only

some of the damages claimed resulted from the accident, a

verdict in an amount less than or approximating a portion of

the special damages does not justify the conclusion that the

jury failed to consider other damage elements such as pain,

suffering, and inconvenience.   Walker v. Mason, 257 Va. ___,

___ S.E.2d ___ (1999)(this day decided); Doe v. West, 222 Va.
440, 446, 281 S.E.2d 850, 853 (1981).   The quality of the

evidence is dispositive, not a comparison between the amount

of the verdict and the special damages claimed.   See Doe v.

West, 222 Va. at 446, 281 S.E.2d at 852-53.   Based on this



or stipulated that those damages were proximately caused by
the accident.

                                4
record, we conclude that the jury was permitted to conclude

that not all the damages claimed by Braxton-Bailey were

incurred as a result of the accident.   The verdict was not

based upon an unreasonable interpretation of the evidence;

therefore, the trial court erred in setting it aside.

     Accordingly, we will reverse the judgment of the trial

court, reinstate the jury verdict of $3,265 in favor of

Braxton-Bailey, and enter final judgment here on that verdict.

                                   Reversed and final judgment.




                               5